Citation Nr: 1102710	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  08-39 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for anal 
fissure.

2.  Entitlement to a compensable rating for pruritus ani.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from January 
1944 to October 1954.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a December 2005 rating 
decision of the Cleveland, Ohio Department of Veterans Affairs 
(VA) Regional Office (RO).  The Veteran's claims file is now in 
the jurisdiction of the Chicago, Illinois RO.  In September 2010, 
a Travel Board hearing was held before the undersigned.  A 
transcript of the hearing is associated with the claims file.  
[In 2007 the Veteran revoked his previously designated 
representative, and indicated he would be designating Veterans 
Service Organization as his representative.  He has not done so.  
At the hearing he represented himself, with assistance from a VA 
Veterans Service Representative.].  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. VA will notify 
the appellant if further action on his part is required.


REMAND

The Veteran's anal fissure is rated based on sphincter control 
(based on frequency and extent of leakage).  At the September 
2010 Travel Board hearing, he testified that he has constant 
leakage, with increase during periods of increased stress.  
Although the Veteran has been afforded three VA examinations in 
connection with his claim for increased ratings (in May 2005, 
September 2005 and June 2009), these examnition reports do not 
describe the frequency of leakage, or adequately describe the 
symptoms of pruritis (which is rated for the underlying 
condition).  The May 2005 examination report notes a complaint of 
"anal incontinence"; the September 2005 examination report 
notes the Veteran reported no incontinence and normal bowel 
movements with rare diarrhea; and the June 2009 examination 
report notes a history of significant quantity of discharge 
during a 24 hour period.   Thus, the disability picture presented 
by these entities is not clear.  Moreover, the VA examinations do 
not show that the examiners reviewed the Veteran's claims file 
(the May 2005 examiner noted review of medical records only, and 
the September 2005 and June 2009 examiners specifically indicated 
that the Veteran's claims file was not available.)  March 2007, 
December 2008, and January 2009 statements from the Veteran's 
private physician, L. M. O., M.D., note findings of anal stenosis 
and areas of erythema and eczematous type appearances around the 
Veteran's perianal area, suggesting symptoms at variance from 
those noted on VA examinations.  November 2008 colonoscopy found 
bleeding internal hemorrhoids.  The significance of this finding 
is unexplained.  Another examination to clarify the disability 
picture presented is necessary.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (once VA undertakes the effort to provide an 
examination, it must provide an adequate one).

In addition, the Veteran has received private treatment from Dr. 
L. M. O.  Records of the treatment he has received from this 
physician have not been secured.  Likewise, the Veteran receives 
ongoing VA treatment.  Any unassociated records of private or VA 
treatment the Veteran has received for the disabilities at issue 
are pertinent evidence, and must be secured.

The Veteran is advised that under 38 C.F.R. § 3.158(a), 
where evidence requested in connection with a claim for VA 
benefits is not received within a year of the request, the 
claim is to be considered abandoned.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The RO should ask the Veteran to identify 
the providers of any and all treatment and 
evaluations he has received for pruritus ani 
or anal fissure since March 2004 (one year 
prior to receipt of his claim for increase) 
and to provide any releases necessary for VA 
to secure records of any such private 
treatment (to specifically include records 
from Dr. L. M. O.).  The RO should secure 
copies of complete clinical records from all 
identified sources (and specifically any 
pertinent VA records outstanding).  If any 
private provider does not respond to the RO's 
request for records, the Veteran should be so 
notified, and advised that ultimately it is 
his responsibility to ensure that such 
records are received.

2.  The RO should then arrange for the 
Veteran to be examined by an appropriate 
physician to determine the current severity 
of his service-connected anal fissure and 
pruritis ani.  The Veteran's claims file (to 
include this remand) must be reviewed by the 
examiner in conjunction with the examination.  
The examiner should be provided a copy of the 
criteria in 38 C.F.R. § 4.114, to 
specifically include Codes, 7335, 7337, 7332.  
Any indicated tests or studies should be 
completed.  Based on examination of the 
Veteran and review of pertinent medical 
records, the physician should offer opinions 
responding to the following:

(a)  Regarding anal fissure, the examiner 
must comment as to whether the Veteran 
experiences (i) any involuntary bowel 
movements and whether he has extensive 
leakage as a result of the fissure and, if 
so, the frequency and severity thereof, (ii) 
complete loss of sphincter control. 

(b)  Regarding pruritus ani, the examiner 
must: (i.) identify the underlying condition 
(ii) describe in detail the symptoms 
associated with that condition, and their 
frequency and severity as shown by 
examination and the factual record (iii) 
discuss the significance of the bleeding 
internal hemorrhoids noted, i.e., whether 
they are a symptoms of the service connected 
disability, and if so, describe their nature 
and severity.

The physician must explain the rationale for 
all opinions.

3.  The RO should then re-adjudicate these 
claims.  If either remains denied, the RO 
should issue an appropriate SSOC and afford 
the Veteran the opportunity to respond.  The 
case should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

